Title: To Alexander Hamilton from Rufus King, 27 June 1797
From: King, Rufus
To: Hamilton, Alexander


London June 27. 1797
Dear sir
Lord Malmesbury will leave London in three or four Days for Lille where the conferences between this Country and France are to be held. Opinions fluctuate concerning the Probability of peace. A Struggle evidently exists in France between the Directory & the Legislature, in the latter of which Bodies it is supposed there is a sincere desire of Peace.
Some late proceedings in the Legislature, or rather in the Council of 500, give Occasion to hope that our Affairs are in train to assume a more friendly appearance.
If as many assert the public Opinion is friendly to America, it will be employed by the Legislature agt. the Directory wh. at this moment is viewed as a rival Power. We have just recd. the Presidents Speech; it has arrived at a critical hour.
You will perceive by the News Papers that all Italy will be overturned—Venice is no more; and Genoa has been completely revolutionized by Citizen Faypoult the Minister of France. Portugal sees, but seems unable to escape, her Fate.
Tho’ these are days of wonder, still one dares not believe all we hear—the march already made by France has astonished, and confounded almost every Beholder. And we are told that she meditates and will attempt Projects still more gigantic than those She has executed—Plans which will operate a Change in the whole face of Europe, and which extend to every other Quarter of the Globe. Russia may be able to preserve her Dominions from the fire that is passing over the neighbouring Countries: this Nation has lately renewed her commercial Treaty with Russia—and by an arrangement of their mutual Intts. may strengthen their common Defence. It may be worth remarking that during the negotiation Russia never even proposed the project of the armed neutrality. so that the omission of the requisite provisions on that subject may be considered as an abandonment of the System by Russia.
Russia is to be treated in the Brit: Ports upon the same footing as the most favored European Nation.
Farewell yrs &c
R. King
Colo. Hamilton.
